Citation Nr: 0920062	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis of the 
left lung.

2.  Entitlement to service connection for carcinoma of the 
bladder.

3.  Entitlement to service connection for carcinoma of the 
prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in October 2008, but he cancelled this 
hearing in the same month.  38 C.F.R. § 20.704(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claimed asbestosis of the left lung has not 
been shown to be etiologically related to service.

2.  The Veteran's claimed carcinoma of the bladder has not 
been shown to be etiologically related to service.

3.  The Veteran's claimed carcinoma of the prostate has not 
been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Asbestosis of the left lung was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  Carcinoma of the bladder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Carcinoma of the prostate was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As to claims for service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).

Subsequently, the M21-1 provisions regarding asbestos 
exposure were amended.  The new M21-1 guidelines were set 
forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

Most recently, the manual provisions concerning claims for 
service connection for disabilities resulting from exposure 
to asbestos have been found at M21-1MR IV.ii.2.C.9 (December 
13, 2005).

In his July 2006 Notice of Disagreement, the Veteran asserted 
that he was exposed to asbestos during service in the course 
of working with a welder or pipe fitter to prevent fires.  He 
also reported that he mixed and sprayed 
dichlorodiphenyltrichloroethane (DDT) around his base.  

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
asbestosis or carcinoma of the bladder or prostate.  A 
photofluorographic examination of the chest from February 
1950 was negative for any abnormalities.  The Veteran's only 
genitourinary treatment, from January 1951, was for acute 
urethritis due to gonococcus.  No lung or genitourinary 
findings were indicated in the report of an October 1952 
examination conducted in conjunction with the Veteran's 
separation from service.

Subsequent to service, the Veteran has had medical treatment 
in conjunction with each of the claimed disorders.  Notably, 
an August 1990 private doctor's statement addresses treatment 
for a bladder tumor beginning in July 1990.  A March 1991 
prostate biopsy revealed adenocarcinoma of the prostate 
gland.  Moreover, private chest x-rays from June 1999 
revealed some calcification of the pleura on the right 
suggesting "some exposure to asbestosis," while a CT scan 
from May 2005 showed calcified pleural plaque in both 
hemithoraces suggestive of possible asbestosis.  A September 
2005 report of a radionuclide gallium scan contains a 
notation of a slight but definite diffuse uptake of 
radionuclide by the lungs bilaterally "most likely 
associated with the patient's known asbestos exposure; 
however, there is no description of the time frame of the 
asbestos exposure, and the report does not indicate that the 
Veteran reported in-service asbestos exposure at that time.  
A May 2007 VA treatment record contains a notation that the 
Veteran reported shortness of breath that predated 1995.  
Overall, the Veteran's treatment providers have not provided 
any opinions suggesting an etiological link between any of 
the claimed disorders and any incident of service.  

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed disorder.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
Veteran's claimed disorders to service.  There is no 
confirmation of record of the Veteran being exposed to 
asbestos during service, and no indication of treatment for 
asbestos-related disease for more than 46 years subsequent to 
service.  There is also no evidence of carcinoma of the 
bladder or prostate for more than 37 years after service.  
Moreover, none of the Veteran's treatment providers have 
related his claimed disorders to service or to asbestos or 
DDT exposure therein, as he has asserted.  Accordingly, there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the Veteran, and the Board 
consequently finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
Veteran's claims is his own lay opinion, as indicated in his 
July 2006 Notice of Disagreement and in other submissions.  
The Board observes that the Veteran reported in his July 2005 
application that his disabilities began in 1990 or later, and 
he has not claimed continuity of symptomatology of such 
disabilities since service.  The Veteran, moreover, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for asbestosis of the 
left lung, carcinoma of the bladder, and carcinoma of the 
prostate, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2005, prior 
to the appealed November 2005 rating decision.  A further 
notice letter, in which the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted, was furnished in June 2008, and his claims were 
subsequently readjudicated in a July 2008 Supplemental 
Statement of the Case.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  There is no indication 
of any medical treatment for which the RO has not made 
sufficient efforts to retrieve corresponding records.  A May 
2007 VA treatment record indicates upcoming pulmonary testing 
at a private medical facility in Hershey, Pennsylvania; in a 
June 2008 letter following the RO notice letter from the same 
month, however, the Veteran informed the RO that he had no 
additional evidence to submit.  For reasons described in 
detail above, a VA examination has been found to not be 
"necessary" in this case, pursuant to 38 U.S.C.A. 
§ 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for asbestosis of the left 
lung is denied.

Entitlement to service connection for carcinoma of the 
bladder is denied.

Entitlement to service connection for carcinoma of the 
prostate is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


